Citation Nr: 1433080	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of both knees. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for arteriosclerotic heart disease (ASHD) with first degree heart block. 

3.  Entitlement to a compensable rating for bilateral hearing loss. 

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or at the housebound rate.

5.  Entitlement to a temporary total rating for a right knee disability under 38 C.F.R. § 4.29, based on hospitalization for surgery in October 2008. 

6.  Entitlement to a temporary total rating for a right knee disability under 38 C.F.R. § 4.30, based on convalescence following the October 2008 hospitalization. 

REPRESENTATION

Veteran represented by:	Ashley Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  An interim November 2010 rating decision readjudicated the claim of service connection for arteriosclerotic heart disease with first degree heart block in accordance with Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III)(now codified at 38 C.F.R. § 3.816).  In his August 2011 substantive appeal, the Veteran  requested a hearing before the Board; in a statement received in December 2013, he withdrew the request.  

Although the RO implicitly reopened the Veteran's claim of service connection for arteriosclerotic heart disease with first degree heart block by deciding the issue on its merits in the November 2010 rating decision, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  The issue is characterized accordingly.

The issues of service connection for DJD of both knees, and entitlement to SMC based on a need for aid and to attendance or a housebound status, and temporary total ratings for hospitalization and convalescence are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A December 1985 rating decision denied the Veteran service connection for ASHD with first degree heart block, essentially based on a finding that such disability was not shown.

2.  Evidence received since the December 1985 rating decision does not show that the Veteran has (or has had) ASHD; does not relate to the unestablished fact necessary to substantiate the claim of service connection for such disability; and does not raise a reasonable possibility of substantiating such claim. 

3.  At no time during the period under consideration is the Veteran's hearing acuity shown to have been worse than Level II in the right ear or worse than Level IV in the left ear.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received; and the claim of service connection for ASHD with first degree heart block may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A.
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must also notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim to reopen prior to the initial adjudication of his claim.  An August 2008 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided in the August 2008 letter.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), pertinent post-service treatment records, and Social Security Administration (SSA) records have been secured.  The RO arranged for VA audiological evaluations in September 2008 and March 2012.  The Board finds that the VA examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the hearing loss disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although not required, in February 2010 the RO arranged for a VA cardiac examination in connection with the claim pertaining to ASHD (and that examination is not shown, or alleged, to be inadequate.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110;
38 C.F.R. § 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran filed a claim of service connection for ASHD with first degree heart block in July 1985.  A December 1985 rating decision denied the claim based on a finding that there was no evidence of such disability.  The Veteran was advised of the denial, and did not appeal it.  Hence, the December 1985 decision became final.  38 U.S.C.A. § 7105.

The pertinent evidence of record at the time of the December 1985 denial included the Veteran's STRs (which are silent for complaints, findings, treatment, or diagnosis of heart disease) and an October 1985 examination report (that did not show ASHD, noted that his EKG was normal with atrioventricular block (AV) block, and that cardiac function was slightly compromised but with a good prognosis). 

The pertinent evidence received since the December 1985 decision includes VA treatment records that show a diagnosis of hypertension; an August 2008 VA cardiac consultation that did not result in a diagnosis of a cardiac disability; a February 2010 VA examination that revealed no objective findings to support a diagnosis of ASHD and noted bradycardia with second degree AV block (bradycardia and AV block are not separate disabilities, but rather processes which are typically asymptomatic); an August 2010 cardiac consultation that concluded that the Veteran did not have a known cardiac disease and was asymptomatic; and SSA records which note that the Veteran received SSA disability benefits due to DJD and posttraumatic stress disorder (PTSD).  

Because the Veteran's claim of service connection for ASHD was previously denied on the basis that such disability was not shown, for evidence to be new and material, it would have to tend to show that he now has, or has had, a diagnosis of ASHD.  While the reports of postservice treatment and the February 2010 examination report are new evidence (in that they were not previously associated with the record), they are not material evidence.  They do not show or suggest that the Veteran now has, or during the pendency of the appeal has had, ASHD.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.  The Board notes that absent proof of a current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for ASHD may not be reopened.  

Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables in 38 C.F.R. § 4.85.  Puretone threshold averages and speech discrimination scores are compared to Tables VI to derive the respective Levels of hearing acuity.  Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).  Table VII identifies the ratings to be assigned for the various combinations of left and right ear hearing acuity.

One exceptional pattern of hearing impairment occurs (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more; another (b) When the puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz. [Here, audiometry does not reflect an exceptional pattern of hearing impairment.] 

The Veteran filed his claim for increase in July 2008 (and the period for consideration begins in July 2007).  On September 2008 authorized audiological evaluation, puretone thresholds, in decibels, were:

	
HERTZ




1000
2000
3000
4000
RIGHT
30
55
65
55
LEFT
25
65
70
65

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 92 percent in the left.

Under 38 C.F.R. 4.85, Table VI the right ear puretone threshold average and speech discrimination score shown warrant a numeric designation of Level II hearing acuity.  The left ear puretone threshold average and speech discrimination score warrant a designation of Level I.  Applying these numeric designations to Table VII, a 0 percent rating under Code 6100 is warranted.  Therefore, a compensable rating is not warranted based on the September 2008 examination.

On March 2012 audiological evaluation, puretone thresholds, in decibels, were:




	
HERTZ




1000
2000
3000
4000
RIGHT
30
65
65
55
LEFT
35
65
75
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 78 percent in the left.

Under Table VI these findings establish that the right ear had Level II hearing acuity and the left ear had Level IV hearing acuity.  Under Table VII, such Levels of hearing acuity warrant a 0 percent rating under Code 6100.  Therefore, a compensable rating is not warranted based on the March 2012 examination.

Notably, the Veteran has not alleged worsening since the March 2012 examination. 

The Board notes the Veteran's attorney's allegation of a due process violation regarding the March 2012 VA examination (i.e., not being provided a copy of the credentials of the examiner).  The Board finds this allegation without merit.  No specific allegation that the VA examination was not in accordance with regulatory criteria has been made.  See 38 C.F.R. § 4.85.  [The Board observes that audiologists' licenses are matters of public record.  The attorney has offered no proof, or identified anything in the record suggesting, that the examiner lacked proper credentials/was unlicensed.]

On examination, the examiner elicited from the Veteran an account of the impact his hearing loss disability has on daily functioning.  The Veteran related that his hearing loss disability prevents him from understanding spoken language, and that he reads lips to understand what was said.  The examiner accepted this account without comment (at face value).     

The evidence does not show that at any time during the period under consideration the Veteran's bilateral hearing loss was of such severity as to warrant a compensable rating, under the scheduler criteria. The Board has considered whether referral of this claim for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, the bilateral hearing loss not encompassed by the scheduler criteria.  The scheduler criteria clearly encompass the symptoms and impairment shown/described by the Veteran. Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

There is also no evidence that suggests (or allegation) that the bilateral hearing loss renders the Veteran unemployable.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal to reopen the claim of service connection for ASHD with first degree heart block is denied.

A compensable rating for bilateral hearing loss is denied. 


REMAND

Regarding the claim of service connection for bilateral knee DJD, the Veteran has not been afforded a VA examination to determine if such disability may be related to his military service.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Here bilateral knee DJD necessitating total knee replacements of both knees has been diagnosed, and the Veteran has alleged that the knee disabilities resulted from his jumping from helicopters in service (which is consistent with the circumstances of his combat service).  Accordingly, an examination to secure a medical nexus opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Upon review of the treatment records, the Board notes that it appears the Veteran's total knee replacement surgeries, while recommended by VA, were performed outside the VA healthcare system, by private (or fee based) providers.  Records of these surgeries and any additional treatment are pertinent (and may be critical) evidence, and must be secured.  38 C.F.R. § 3.159(c)(1).

The record reflects the Veteran continues to receive VA treatment for his bilateral knee disabilities.  The most recent VA treatment record in his record is dated in March 2012.  Updated treatment records may contain pertinent information and must be obtained.  38 C.F.R. § 3.159(c).

The issues of entitlement to SMC and for temporary total ratings under Paragraphs 29 and/or 30 (for hospitalization and convalescence) are inextricably intertwined with the issue seeking service connection for bilateral knee disability; therefore consideration of those issues must be deferred pending the resolution of the service connection for knee disability issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  [The Board observes that the rating schedule provides for a schedular 100 percent rating for disability of a knee following implantation of a prosthesis.   

The case is REMANDED for the following:

1. The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his knee disabilities from March 2012 to the present.  The AOJ should ask the Veteran to provide identifying information regarding (and the authorizations necessary for VA to secure records of) all private treatment he has received for his bilateral knee disability (to specifically include records from the surgeon who performed his total knee replacement surgeries and the facility where such was done).  The RO should then secure complete clinical records of all (those not already in the record) evaluations and treatment the Veteran received for his knee disabilities, including those leading up to, of, and following the October 2008 surgery.  If such records are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. The AOJ should then arrange for the Veteran to be afforded an orthopedic examination to determine the likely etiology of his bilateral knee disability.  His entire record must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

Please identify the underlying pathology that culminated in the total replacement of each of the Veteran's knees and the likely etiology of such disability.  Specifically, is it at least as likely as not (a 50 % or higher probability) that either knee disability is causally related to the Veteran's service, to include as due to repeated jumps from helicopters therein.

The opinion must be accompanied by rationale.  

3. The AOJ should then review the record and readjudicate the issues remaining on appeal.  (The SMC, and paragraphs 29 and 30 claims in light of the determination on the service connection for knee disability claims).  If any remaining benefits sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


